HANSEN, Circuit Judge,
concurring in part and dissenting in part.
I concur in all of the court’s opinion and in its judgment, except I respectfully decline to join that portion of Part IV which includes the quotation from the opinion of the Supreme Court of Minnesota. I do so for two reasons. First, the quotation is unnecessary for our court’s holding and is clearly obiter dictum. Second, Congress needs no encouragement from our court to “revisit” the labor-management policy questions underlying the legal dispute in this case. The current Congress has taken up a striker replacement bill both in the House of Representatives, where it passed on June 15, 1993, and in the Senate, where the issue received three days of debate just last month. Accordingly, because the Congress needs no pointed reminder that it has pre-empted the issue from the states, I respectfully dissent from doing so.